               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DUSHUN C. SANDERS,

                        Plaintiff,
                                                     Case No. 20-CV-139-JPS-JPS
 v.

 CO ARIE, CO AULT, CO BOUSE, LT.
 WEYCKER, LT. WICKMAN, SGT.                                         ORDER
 KELLER, CAPT. VAN LANEN,
 DEPUTY WARDEN, MS. HAESE,
 JOHN KIND, CO HURST, CO
 KOLLMANN, and NURSE BLAIR,

                        Defendants.


       Plaintiff Dushun C. Sanders, a prisoner proceeding in this matter pro

se, filed a complaint alleging that Defendants violated his constitutional

rights. (Docket #1). This matter comes before the court on Plaintiff’s petition

to proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$1.42. 28 U.S.C. § 1915(b). Additionally, Plaintiff filed a motion to appoint

counsel. (Docket #3).

       The court is obliged to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).




  Case 2:20-cv-00139-JPS Filed 08/28/20 Page 1 of 6 Document 15
       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).




                            Page 2 of 6
  Case 2:20-cv-00139-JPS Filed 08/28/20 Page 2 of 6 Document 15
       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff is incarcerated at Green Bay Correctional Institution

(“GBCI”) and Defendants are staff at the prison. (Docket #1). Plaintiff

alleges that when he was placed in the restrictive housing unit on

November 5, 2019, he was placed in a cell that had a security foam mattress

and not a normal mattress. (Id. at 2). Plaintiff alleges that the security foam

mattress was unsanitary and had dirt spots. (Id.) On November 6, 2019,

Plaintiff asked three different officers throughout the day if he could have

a regular mattress in his cell. (Id.) Two of the officers stated that they would

get Plaintiff a regular mattress, but no mattress was obtained that day. (Id.

at 2–3). On November 7, 2019, Plaintiff asked several officers during the day


                            Page 3 of 6
  Case 2:20-cv-00139-JPS Filed 08/28/20 Page 3 of 6 Document 15
about obtaining a regular mattress, and that evening he was provided a

regular mattress. (Id. at 3). Plaintiff seeks to proceed against Defendants on

an Eighth Amendment conditions of confinement claim.

       To make an Eighth Amendment claim based on prison conditions,

an inmate must show that he has suffered an objectively, sufficiently serious

injury, and that prison officials inflicted the injury with deliberate

indifference. Farmer v. Brennan, 511 U.S. 825, 834 (1994). An objectively,

sufficiently serious injury is one that denies the inmate “the minimal

civilized measure of life's necessities.” Rhodes v. Chapman, 452 U.S. 337, 347

(1981). Only extreme deprivations will support an Eighth Amendment

claim. Delaney v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001). Prison officials

are deliberately indifferent to deprivations suffered by inmates if they have

knowledge of the condition but refuse to take steps to correct it. Dixon v.

Godinez, 114 F.3d 640, 645 (7th Cir. 1997). Prisoners have a right to certain

necessities of life such as “adequate food, clothing, shelter, and medical

care.” Farmer, 511 U.S. at 832. The length of time the prisoner is subject to a

condition is also an important factor for a court to consider when analyzing

the conditions of confinement. Hutto v. Finney, 437 U.S. 678, 686–87 (1978).

       Plaintiff’s allegation that he had to use a security foam mattress

instead of a normal mattress for two nights is insufficient to state a claim

for an Eighth Amendment conditions of confinement claim. While

Plaintiff’s experience may have been unpleasant, it is not of sufficient

severity to implicate constitutional concerns. Plaintiff using a security foam

mattress for two nights is not an objectively sufficiently serious injury to

constitute the unnecessary and wanton infliction of pain that violates the

Eighth Amendment. Further, using a security foam mattress for two nights

does not deprive Plaintiff of the minimal civilized measure of life’s


                            Page 4 of 6
  Case 2:20-cv-00139-JPS Filed 08/28/20 Page 4 of 6 Document 15
necessities. In sum, assuming the truth of all allegations in Plaintiff’s

pleading, he cannot succeed in proving that Defendants violated his Eighth

Amendment rights. His complaint will be dismissed with prejudice for

failure to state a claim. His motion to appoint counsel will be denied as

moot.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #3) be and the same is hereby DENIED as moot;

        IT IS FURTHER ORDERED that this action be and same is hereby

DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1) for failure to state a claim;

        IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

        IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $348.58 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall

forward a copy of this Order along with his remaining balance to the

receiving institution; and




                            Page 5 of 6
  Case 2:20-cv-00139-JPS Filed 08/28/20 Page 5 of 6 Document 15
       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where plaintiff is confined.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 28th day of August, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                            Page 6 of 6
  Case 2:20-cv-00139-JPS Filed 08/28/20 Page 6 of 6 Document 15
